DETAILED ACTION
This is in response to the Amendment filed 10/6/2022 wherein claims 1-20 are canceled, claims 29-30, 35, and 40 have been withdrawn, and claims 21-28, 31-34, and 36-39 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-28, 31-34, and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Melconian (US 4,996,838) in view of Melconian (US 4,702,073) and Heitmann et al. (US 4,040,251).
Regarding Independent Claim 21, Melconian ‘838 teaches (Figures 1-8) a combustor assembly (at 10), the combustor assembly (10) comprising:
a curved wall (annotated below) extended annularly around (see Figures 1-5) a combustor centerline (annotated below), and wherein the curved wall (annotated below) is extended at least partially as a curve from a circumferential reference line (a center of 70; see Figure 5) around the combustor centerline (annotated below), and wherein the curved wall (annotated below) defines a combustion chamber therewithin (see Figures 1 and 5);
an annular inner wall (26 in Figure 1 and annotated below) extended at least partially along a lengthwise direction (see Figures 1 and 5) from the curved wall (annotated below);
an annular outer wall (28 in Figure 1 and annotated below) extended at least partially along the lengthwise direction (see Figures 1 and 5) from the curved wall (annotated below), wherein the annular inner wall (annotated below) and the annular outer wall (annotated below) are separated along a radial direction (see Figures 1 and 5) from the combustor centerline (annotated below), and wherein a primary flow passage (annotated below; between the inner and outer walls 26, 28) is defined between the annular inner wall (annotated below) and the annular outer wall (annotated below) in fluid communication with the combustion chamber (at 70, 20);
at least one secondary flow passage (at 77) defined by a portion of the curved wall (annotated below) and a portion of the annular outer wall (annotated below); and
a secondary inlet opening (the inlet of 77; see Figures 1-5) defined through the annular outer wall (annotated below), the secondary inlet opening (the inlet of 77; see Figures 1-5) in fluid communication with the at least one secondary flow passage (77). Melconian ‘838 does not teach that the curved wall is a volute wall extended at least partially as a spiral curve or that the combustion chamber is located radially outward of the primary flow passage relative to the combustion centerline.
Melconian ‘073 teaches (Figures 1-5) that the combustion chamber (18) is positioned radially outward of the primary flow passage (at 36) relative to the combustion centerline (see Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Melconian ‘838 to have the combustion chamber be located radially outward of the primary flow passage relative to the combustion centerline, as taught by Melconian ‘073, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). It is also noted that applicant has not disclosed that the relative locations of the combustion chamber and primary flow passage with respect to the combustor centerline solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with either combustion chamber position as taught by Melconian ‘838 or Melconian ‘073. Melconian ‘838 in view of Melconian ‘073 does not teach that the curved wall is a volute wall extended at least partially as a spiral curve
Heitmann teaches (Figures 1-5) a volute wall (170) extended annularly around a combustor centerline (at 24), and wherein the volute wall (170) is extended at least partially as a spiral curve (see Figures 1 and 5) from a circumferential reference line (a center of 60), and wherein the volute wall (170) defines a combustion chamber therewithin (see Figure 5); a secondary flow passage (at 190, between 170 and 186; see Figure 5) defined by a portion of the volute wall (170) and a portion of the annular combustor wall (186); and a secondary inlet opening (at 206) in fluid communication with the secondary flow passage (at 190).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Melconian ‘838 in view of Melconian ‘073 to include the volute wall extended at least partially as a spiral curve, as taught by Heitmann, in order to direct primary air rearwardly to set up a toroidal recirculation pattern (Column 5, lines 51-67 of Heitmann). In addition, it has been held the variations in shape (in this case, a circular curved liner portion or a spiral curved liner portion) were a matter of choice and only involves routine skill in the art.  See In re Dailey, 357 F.2d 669, 149 USPQ (CCPA 1966).

    PNG
    media_image1.png
    712
    1327
    media_image1.png
    Greyscale

Regarding Claim 22, Melconian ‘838 in view of Melconian ‘073 and Heitmann teaches the invention as claimed and as discussed above. Melconian ‘838 further teaches (Figures 1-8) wherein the at least one secondary flow passage (77) further comprises a secondary outlet opening (the outlet of 77) adjacent to the combustion chamber (at 70, 20) and in fluid communication therewith (see Figures 1 and 5).
It is noted that Heitmann also teaches (Figures 1-5) at least one secondary flow passage (between 170 and 186) includes a secondary outlet opening (at 190) adjacent to the combustion chamber (at 60, 62) and in fluid communication therewith (see Figure 5).
Regarding Claim 23, Melconian ‘838 in view of Melconian ‘073 and Heitmann teaches the invention as claimed and as discussed above. Melconian ‘838 further teaches (Figures 1-8) wherein the secondary inlet opening (the inlet of 77) is located upstream of (with respect to a flow through 77) the secondary outlet opening (the outlet of 77).
It is noted that Heitmann also teaches (Figures 1-5) a secondary inlet opening (at 206) that is located upstream of (with respect to a flow from 206 to 188) the secondary outlet opening (at 190).
Regarding Claim 24, Melconian ‘838 in view of Melconian ‘073 and Heitmann teaches the invention as claimed and as discussed above. Melconian ‘838 in view of Melconian ‘073 and Heitmann does not teach, as discussed so far, wherein the at least one secondary flow passage defines a decreasing cross-sectional area from the secondary inlet opening to the secondary outlet opening.
Heitmann teaches (Figures 1-5) wherein the at least one secondary flow passage (the passage from 206 to 190) defines a decreasing cross-sectional area (see Figure 5) from the secondary inlet opening (at 206) to the secondary outlet opening (at 190).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Melconian ‘838 in view of Melconian ‘073 and Heitmann to have the at least one secondary flow passage defines a decreasing cross-sectional area from the secondary inlet opening to the secondary outlet opening, as taught by Heitmann, in order to provide air over external surfaces of the liner members (Column 5, lines 21-50 of Heitmann).
Regarding Claim 25, Melconian ‘838 in view of Melconian ‘073 and Heitmann teaches the invention as claimed and as discussed above. Melconian ‘838 in view of Melconian ‘073 and Heitmann does not teach, as discussed so far, wherein the decreasing cross-sectional area defines a nozzle configured to accelerate a flow of fluid through the at least one secondary flow passage to the combustion chamber.
Heitmann teaches (Figures 1-5) wherein the decreasing cross-sectional area (see Figure 5) from the secondary inlet opening (at 206) to the secondary outlet opening (at 190) defines a nozzle (see Figure 5) configured to accelerate a flow of fluid (due to the decreasing cross-sectional area; see Figure 5) through the at least one secondary flow passage (the passage between 170 and 186) to the combustion chamber (60, 62).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Melconian ‘838 in view of Melconian ‘073 and Heitmann to have the decreasing cross-sectional area define a nozzle configured to accelerate a flow of fluid through the at least one secondary flow passage to the combustion chamber, as taught by Heitmann, for the same reasons discussed above in claim 24.
Regarding Claim 26, Melconian ‘838 in view of Melconian ‘073 and Heitmann teaches the invention as claimed and as discussed above. Melconian ‘838 in view of Melconian ‘073 and Heitmann does not teach, as discussed so far, wherein the volute wall extends as the spiral curve to the secondary outlet opening.
Heitmann teaches (Figures 1-5) wherein the volute wall (170) extends as a spiral curve (see Figure 5) to the secondary outlet opening (the outlet at 190; see Figure 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Melconian ‘838 in view of Melconian ‘073 and Heitmann to have the volute wall extend as a spiral curve to the secondary outlet opening, as taught by Heitmann, for the same reasons discussed above in claim 21.
Regarding Claim 27, Melconian ‘838 in view of Melconian ‘073 and Heitmann teaches the invention as claimed and as discussed above. Melconian ‘838 further teaches (Figures 1-8) wherein the secondary outlet opening (the outlet of 77) opens into and is in fluid communication with (see Figures 1 and 5) the combustion chamber (at 70) defined within the curved wall (annotated above).
As discussed above, Heitmann teaches (Figures 1-5) a volute wall (170) extended annularly around a combustor centerline (at 24), and wherein the volute wall (170) is extended at least partially as a spiral curve (see Figures 1 and 5) from a circumferential reference line (a center of 60), and wherein the volute wall (170) defines a combustion chamber therewithin (see Figure 5); a secondary flow passage (at 190, between 170 and 186; see Figure 5) defined by a portion of the volute wall (170) and a portion of the annular combustor wall (186); and a secondary inlet opening (at 206) in fluid communication with the secondary flow passage (at 190). Heitmann further teaches (Figure 5) wherein a secondary outlet opening (the outlet of 190; see Figure 5) opens into and is in fluid communication with the combustion chamber (at 60) defined within the volute wall (170).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Melconian ‘838 in view of Melconian ‘073 and Heitmann to include the volute wall as taught by Heitmann for the same reasons discussed above in claim 21.
Regarding Claim 28, Melconian ‘838 in view of Melconian ‘073 and Heitmann teaches the invention as claimed and as discussed above. Melconian ‘838 further teaches (Figures 1-8) wherein the secondary outlet opening (the outlet of 77) is in fluid communication with (see Figures 1 and 5) the at least one secondary flow passage (77) and the primary flow passage (annotated above; between the inner and outer walls 26, 28).
It is noted that Heitmann also teaches (Figures 1-5) that the secondary outlet opening (the outlet of 190) is in fluid communication with (see Figure 5) the at least one secondary flow passage (the passage between 170 and 186) and a primary flow passage (at 62).
Regarding Claim 31, Melconian ‘838 in view of Melconian ‘073 and Heitmann teaches the invention as claimed and as discussed above. Melconian ‘838 in view of Melconian ‘073 and Heitmann does not teach, as discussed so far, wherein the secondary outlet opening is tangential to the volute wall and the combustor centerline.
Heitmann teaches (Figures 1-5) wherein the secondary outlet opening (the outlet of 190; see Figure 5) is tangential (see Figure 5) to the volute wall (170) and the combustor centerline (the center of 60).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Melconian ‘838 in view of Melconian ‘073 and Heitmann to have the secondary outlet opening be tangential to the volute wall and the combustion centerline, as taught by Heitmann, for the same reasons discussed above in claim 21.
Regarding Claim 32, Melconian ‘838 in view of Melconian ‘073 and Heitmann teaches the invention as claimed and as discussed above. Melconian ‘838 teaches (Figures 1-8) wherein the at least one secondary flow passage (77) curves from the secondary inlet opening (the inlet of 77) toward (in a downward direction; see Figures 1 and 5) the circumferential reference line (the center of 70; see Figures 1 and 5).
It is noted that Heitmann also teaches (Figures 1-5) wherein the at least one secondary flow passage (the passage from 206 to 190) curves from (due to the shape of 170) the secondary inlet opening (at 206) toward (in an upward and leftward direction; see Figure 5) the circumferential reference line (the center of 60; see Figure 5).
Regarding Claim 33, Melconian ‘838 in view of Melconian ‘073 and Heitmann teaches the invention as claimed and as discussed above. Melconian ‘838 in view of Melconian ‘073 and Heitmann does not teach, as discussed so far, wherein the at least one secondary flow passage is extended at least partially annularly relative to the combustor centerline.
Heitmann teaches (Figures 1-5) at least one secondary flow passage (the passage from 206 to 190; see Figure 5) is extended at least partially annularly (due to the liner elements which form the passage being annular; see Figure 5 and Column 4, lines 55-57) relative to the combustor centerline (24).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Melconian ‘838 in view of Melconian ‘073 and Heitmann to have the at least one secondary flow passage extended at least partially annularly relative to the combustor centerline, as taught by Heitmann, in order to provide air over external surfaces of the liner members (Column 5, lines 21-50 of Heitmann).
Regarding Claim 34, Melconian ‘838 in view of Melconian ‘073 and Heitmann teaches the invention as claimed and as discussed above. Melconian ‘838 in view of Melconian ‘073 and Heitmann does not teach, as discussed so far, that the at least one secondary flow passage comprising two or more discrete secondary flow passages in adjacent circumferential arrangement around the combustor centerline.
Heitmann teaches (Figures 1-5) at least one secondary flow passage (the passage between 190) comprising two or more discrete secondary flow passages (the passages defined between 190; see Column 5, lines 12-20) in adjacent circumferential arrangement (see Figure 5 and Column 5, lines 12-20) around the combustor centerline (24).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Melconian ‘838 in view of Melconian ‘073and Heitmann to have the at least one secondary flow passage comprise two or more discrete secondary flow passages in adjacent circumferential arrangement around the combustor centerline, as taught by Heitmann, for the same reasons discussed above in claim 33.
Regarding Claim 36, Melconian ‘838 in view of Melconian ‘073 and Heitmann teaches the invention as claimed and as discussed above. Melconian ‘838 further teaches (Figures 1-8) wherein the at least one secondary flow passage (77) is configured to provide a flow of oxidizer (Column 6, lines 60-68) to the combustion chamber (at 70) to drive a trapped vortex in a primary combustion zone (see Figure 5) of the combustion chamber (at 70).
It is noted that Heitmann also teaches (Figures 1-5) wherein the at least one secondary flow passage (190) is configured to provide a flow of oxidizer (208) to the combustion chamber (60, 62) to drive a trapped vortex (at 198) in a primary combustion zone (60) of the combustion chamber (see Figure 5).
Regarding Claim 37, Melconian ‘838 in view of Melconian ‘073and Heitmann teaches the invention as claimed and as discussed above. Melconian ‘838 further teaches (Figures 1-8) wherein the combustion chamber (70, 20) is at least partially partitioned (due to the curved wall annotated above) from the primary flow passage (annotated above; between the inner and outer walls 26, 28) via the portion of the curved wall (annotated above) and the portion of the annular outer wall (annotated above) that both define the at least one secondary flow passage (77). 
As discussed above, Melconian ‘838 does not teach a volute wall, however, Heitmann teaches (Figures 1-5) a volute wall (170) extended annularly around a combustor centerline (at 24), and wherein the volute wall (170) is extended at least partially as a spiral curve (see Figures 1 and 5) from a circumferential reference line (a center of 60), and wherein the volute wall (170) defines a combustion chamber therewithin (see Figure 5); at least one secondary flow passage (at 190, between 170 and 186; see Figure 5) defined by a portion of the volute wall (170) and a portion of the annular combustor wall (186); and a secondary inlet opening (at 206) in fluid communication with the at least one secondary flow passage (at 190). Heitmann further teaches (Figures 1-5) wherein the combustion chamber (60, 62) is at least partially partitioned (due to the shape of 170; see Figure 5) from the primary flow passage (at 62) via the portion of the volute wall (170; see Figure 5) and the portion of the annular combustor wall (186) that both define the at least one secondary flow passage (the passage between 170 and 186; see Figure 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Melconian ‘838 in view of Melconian ‘073 and Heitmann to include the volute wall, as taught by Heitmann, for the same reasons discussed above in claim 21.
Regarding Claim 38, Melconian ‘838 in view of Melconian ‘073 and Heitmann teaches the invention as claimed and as discussed above. Melconian ‘838 further teaches (1-8) wherein the curved wall (annotated above) defines one or more curved wall openings (the outlet of 22 on the curved wall annotated above) therethrough in fluid communication with (see Figures 1 and 4-5) the combustion chamber (70, 20; see Figures 1-5). 
As discussed above, Melconian ‘838 does not teach a volute wall, however, Heitmann teaches (Figures 1-5) a volute wall (170) extended annularly around a combustor centerline (at 24), and wherein the volute wall (170) is extended at least partially as a spiral curve (see Figures 1 and 5) from a circumferential reference line (a center of 60), and wherein the volute wall (170) defines a combustion chamber therewithin (see Figure 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Melconian ‘838 in view of Melconian ‘073 and Heitmann to include the volute wall, as taught by Heitmann, for the same reasons discussed above in claim 21.
Regarding Claim 39, Melconian ‘838 in view of Melconian ‘073 and Heitmann teaches the invention as claimed and as discussed above. Melconian ‘838 further teaches (Figures 1-8) wherein the curved wall (annotated above) defines a curved wall passage (22 on the curved wall annotated above) extended to the one or more curved wall openings (the outlet of 22 on the curved wall annotated above), the curved wall passage (22 on the curved wall annotated above) extended from a pressure plenum (annotated above).
As discussed above, Melconian ‘838 does not teach a volute wall, however, Heitmann teaches (Figures 1-5) a volute wall (170) extended annularly around a combustor centerline (at 24), and wherein the volute wall (170) is extended at least partially as a spiral curve (see Figures 1 and 5) from a circumferential reference line (a center of 60), and wherein the volute wall (170) defines a combustion chamber therewithin (see Figure 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Melconian ‘838 in view of Melconian ‘073 and Heitmann to include the volute wall, as taught by Heitmann, for the same reasons discussed above in claim 21.



Response to Arguments
Applicant's arguments filed 10/6/2022, regarding the election/restriction requirement have been fully considered but they are not persuasive. Applicant argues that a tertiary fuel injector 230 extends through the tertiary opening 123 in Figure 3. In response, it is noted that the tertiary opening 123 in Figure 3 is clearly absent any fuel injector. Applicant’s non-elected species shown in Figure 4 illustrates a tertiary fuel injector 230 extending through the tertiary opening. Applicant also argues that Figure 3 illustrates the volute wall 100 extending from a first radius disposed approximately at the secondary outlet to a second radius disposed approximately at the annular inner wall, wherein the first radius is greater than the second radius. In response, it is noted that although Figure 3 appears to illustrate a radius of the volute wall, Figure 3 does not show a first radius being greater than a second radius. It is noted that Applicant’s description of the first radius being greater than the second radius clearly refers to the non-elected species of Figure 4.
Applicant’s arguments with respect to claims 21-28, 31-34, and 36-39 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current office action, necessitated by amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejection above, at the appropriate locations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references teaching a combustion chamber radially outward of a primary flow passage relative to the combustor centerline.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Primary Examiner, Art Unit 3741